Citation Nr: 0333972	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to February 27, 1997, 
for the grant of a total rating based upon individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel




INTRODUCTION

The veteran served on active duty from April 1959 to November 
1962, and from September 1963 to September 1966.  He also had 
a period of active duty for training (ADT) from July 25, 
1973, to August 5, 1973, while serving in the Puerto Rico 
National Guard.  The veteran had been deemed incompetent for 
VA purposes, and his spouse previously served as his legal 
custodian.  By rating action in July 1999, the veteran's 
competency was restored; he is currently considered competent 
for VA purposes.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico, in which the RO, in pertinent part, 
granted entitlement to a TDIU effective from February 27, 
1997.  In November 2001 the veteran filed notice of 
disagreement with the effective date assigned for the grant 
of a TDIU.  The RO issued a statement of the case (SOC) in 
June 2002 and the veteran filed a substantive appeal, also in 
June 2002.

In addition, in his substantive appeal the veteran indicated 
that he wishes for the Board to reconsider the previous Board 
decisions of March 1976 and May 1990, on the basis that his 
psychiatrist had always stated that there was a relationship 
between his back and his psychiatric disorder.  It appears 
that the veteran is attempting to file a motion for 
reconsideration and/or a motion for revision of a previous 
Board decision based upon clear and unmistakable error.  
Those issues are not before the Board for appellate 
consideration at this time, but will be referred to the 
Chairman of the Board for appropriate action.


FINDINGS OF FACT

1.  Prior to February 27, 1997, the veteran's back disability 
was evaluated as 20 percent disabling and a right index 
finger disability was evaluated 10 percent disabling, and a 
subsequent award of service connection for a psychiatric 
disorder was assigned an evaluation of 50 percent, for a 
combined evaluation of 60 percent.

2.  The veteran's back disability was increased to 40 percent 
effective February 27, 1997, a 50 percent rating was assigned 
for a psychiatric disorder effective from December 13, 1994, 
and a right index finger disability was evaluated as 10 
percent disabling, for a combined evaluation of 70 percent. 

3.  By a rating action, dated in August 2001, the RO granted 
entitlement to TDIU effective from February 27, 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 
1997, for TDIU have not been met.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. §§ 3.400(o) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters - Veterans Claims Assistance Act of 
2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000).  This statute redefined the 
obligations of VA with respect to the duty to assist 
claimants, and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was notified, by means of the discussions in an 
August 2001 rating decision, and the June 2002 SOC, of the 
applicable law and reasons for the denial of his claim.  He 
has been informed, therefore, of what the evidence needs to 
show in order for his claim to be granted.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (noting that VA 
must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must identify documents in the file which establish 
compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, there is no indication in the record, from 
either the veteran or his representative, of any additional 
relevant records which are available and which the RO has 
failed to obtain.  In fact, with regard to the issue of an 
earlier effective date, the veteran informed the RO by letter 
dated in October 2001 that he did not have any additional 
evidence to submit.  In addition, the veteran's 
representative submitted VA Form 646, dated in June 2002, in 
which it was indicated that the veteran waived his right to 
have the RO evaluate "any other evidence."  Also, in his VA 
Form 9 dated in June 2002, the veteran noted that "all the 
evidence is already in the C-Folder."  Thus, all records and 
other information necessary for the Board to decide this 
claim are found in the veteran's claims file.

In correspondence from the RO dated in June 2002, and in the 
June 2002 SOC, the veteran was advised of the provisions of 
the VCAA and of the new VA regulations issued pursuant 
thereto.  The June 2002 letter advised the veteran of what 
the evidence needs to show in order for his claim to be 
granted, what evidence was still needed, what VA had already 
done to assist with the claim and what the veteran could do 
to help with his claim.  He was also informed that VA would 
make reasonable efforts to help get evidence necessary to 
support his claim from other Federal agencies.  That letter 
requested that he respond within 60 days, and also informed 
the veteran that he may take up to one year from the date of 
the letter to submit information or evidence.  Therefore, VA 
has informed the veteran of the type of information and 
evidence necessary to substantiate his claims, and of who is 
responsible for producing evidence.  See Quartuccio and 
Charles, supra

The Board is aware of the recent judicial decision in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), which held that the 
new regulation codified at 38 C.F.R.§ 3.159(b)(1) is invalid 
because it permits VA to render a decision in a claim if a 
response to a request for information from the veteran is not 
received within 30 days, instead of waiting a full year for 
such response.  That regulation is therefore inoperative.  
However, the notices provided to the veteran and his 
representative in the present case have accorded him ample 
time for responses, and he has expressly stated, "I don't 
have any more evidence to submit."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter for further development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. 
Court of Appeals for Veterans Claims (Court) held that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

II.  Factual Background 

The historical record reveals that the veteran was service-
connected for favorable ankylosis of the index finger with a 
10 percent disability evaluation from November 1962 to 
September 1963, when he rejoined the Army and his VA monetary 
benefits were stopped.  In September 1966 the 10 percent 
disability evaluation for an index finger disability was 
resumed.  

In September 1967 the veteran was denied service connection 
for a back disorder.  In February 1971 service connection was 
granted for back strain with limitation of motion and a 10 
percent disability evaluation was assigned, effective from 
July 1970.  Thus, as of July 7, 1970, the veteran had a 
combined disability evaluation of 20 percent.  In December 
1973 an increase to 20 percent was granted for the veteran's 
service-connected back disability, effective from May 29, 
1973.  Thus, as of May 29, 1973, his combined disability 
evaluation was 30 percent.

By rating action in April 1974 the veteran was found to be 
permanently and totally disabled for pension purposes.  He 
was assigned a 100 percent evaluation for a non-service-
connected schizophrenia disorder.  It was noted that he had 
been unemployed since 1970 by reason of his poor general 
health.  His combined service-connected disability evaluation 
remained at 30 percent.  

In July 1974 the veteran filed a claim of entitlement to 
service connection for a mental disorder due to his back 
disability.  His claim was denied.  In a March 1976 decision, 
the Board also denied the veteran's claim for service 
connection for schizophrenia.  

In August 1981 the veteran was denied entitlement to service 
connection for a headache condition, claimed as residuals of 
a head injury.  In December 1983 the Board also denied the 
claim for service connection for headaches.

The record contains a decision of the Administrative Law 
Judge for the Social Security Administration (SSA), which 
found that the veteran was disabled within the meaning of the 
Social Security Act beginning September 1, 1973, and that he 
had not engaged in substantial gainful activity since that 
date.  The impairments for which he was declared disabled by 
SSA were schizophrenia (undifferentiated, in remission) and 
musculoskeletal back pain.  It was also revealed that, 
beginning in August 1982, the veteran did not have any 
impairment or impairments, which significantly limited his 
ability to perform basic work-related activities.  For SSA 
purposes, his disabilities had ceased as of August 18, 1982.

In July 1987 the RO denied the veteran's claim for an 
increased evaluation for his service-connected back 
disability, which was rated as 20 percent disabling.  In 
August 1987 the veteran was notified that a temporary total 
evaluation while hospitalized for the period of August 16, 
1984, to October 5, 1984, was not authorized.  It was noted 
that, even though he had been treated for his service-
connected back disability while hospitalized for a non-
service-connected neuropsychiatric disorder, evidence failed 
to show that treatment for the service-connected back 
disability would have required hospitalization in excess of 
twenty-one days.  In June 1988 the Board denied the veteran's 
appeal on the issue of entitlement to a temporary total 
rating based upon a period of hospitalization.

By rating decision in June 1988, service connection for a 
psychiatric disorder was denied.  In a May 1990 decision the 
Board denied the veteran's appeals for entitlement to service 
connection for an acquired psychiatric disorder, to include 
post-traumatic stress disorder, and an increased disability 
evaluation for back strain with limitation of motion, 
evaluated at 20 percent.

By rating decision dated in August 1997, the evaluation for a 
back disability was increased to 40 percent effective 
February 27, 1997, and the evaluation for the service-
connected index finger disability was continued at 10 
percent.  The veteran's combined service-connected disability 
evaluation was then 50 percent.

In January 1998 the RO determined that the decision to 
increase the service-connected back disability from 20 
percent to 40 percent effective February 27, 1997, was 
clearly and unmistakably erroneous.  It was proposed that the 
evaluation be decreased to 20 percent.  By rating decision in 
November 1998 the evaluation of 40 percent for a low back 
disability was continued.  Also in that decision, service 
connection for a cervical disorder claimed as a neck disorder 
was denied.  Thus the veteran's combined service-connected 
disability evaluation remained at 50 percent.

In a July 1999 rating decision, the veteran's reopened claim 
for service connection for an acquired psychiatric disorder 
was denied.  

In October 1999 the RO received the veteran's claim for 
increased compensation based upon unemployability, which was 
subsequently denied by rating decision in February 2000.  The 
RO denied entitlement to a TDIU on the basis that the veteran 
had not been found unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  His service-connected disabilities, which were 
evaluated as 50 percent, did not meet the schedular 
requirements for entitlement to a TDIU under the regulatory 
provisions.

In a decision issued in July 2001, the Board determined that 
the veteran had developed a psychiatric disorder secondary to 
his service-connected low back disorder, and service 
connection for a psychiatric disorder secondary to the 
service-connected low back disability was granted.  In August 
2001 the RO assigned a 50 percent evaluation for major 
depression with psychotic features, relapsing type 
(previously diagnosed as schizophrenic, latent type) 
effective December 13, 1994.  In addition, entitlement to a 
TDIU was granted effective from February 27, 1997.

In November 2001 the veteran filed notice of disagreement 
with the RO's assignment of an effective date of February 27, 
1997, for a TDIU.  He contended that he had been unable to 
work since July 1973 and had received pension benefits for 
the same conditions for which he is now service-connected; 
therefore his TDIU should be effective from December 1994.

III.  Legal Analysis

The veteran seeks a rating prior to February 27, 1997, for 
his TDIU.  By law, the effective date for an increase in 
disability compensation, such as TDIU, is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 
3.400(o)(1) (2003).

VA will grant a total rating for compensation purposes based 
upon unemployability when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. § 3.340, 3.341, 4.16 
(2002).

Under the applicable regulations, benefits based upon 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one such disability ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

In this instance, the Board finds that the award of a TDIU 
cannot precede an effective date of February 27, 1997, 
because, prior to that time, of the more than two service-
connected disabilities the veteran had; his combined rating 
was not 70 percent or more.  February 27, 1997, is the date 
an increased evaluation of 40 percent for the veteran's 
service-connected back disability became effective.  Prior to 
that date the veteran's service-connected back disability was 
rated 20 percent disabling, and his service-connected index 
finger disability was rated at 10 percent, for a combined 
service-connected evaluation of 30 percent.  In addition, he 
had subsequently been service-connected for a psychiatric 
disorder evaluated at 50 percent, effective from December 23, 
1994.  Thus, from December 13, 1994, to February 26, 1997, 
the veteran's combined evaluation was 60 percent.  Under 38 
C.F.R. § 4.16, if there are two or more service-connected 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more; and such 
is not the case in this instance.  See 38 C.F.R. § 4.16(a).

The Board notes that the percentage standard may be set aside 
in exceptional cases where there is an unusual factor of 
disability that renders the veteran unable to secure or 
follow a substantially gainful occupation by reason of 
service-connected disabilities.  See 38 C.F.R. § 3.321.  In 
such cases, the disability picture must be exceptional or 
unusual, with such related factors as marked interference 
with employment or frequent periods of hospitalization.  
Here, the overall evidence preponderates against a conclusion 
that the veteran's service-connected disabilities, prior to 
February 27, 1997, markedly interfered with his ability to 
work, or that he experienced frequent periods of 
hospitalization for his service-connected disabilities.

The evidence shows that SSA found the veteran was disabled 
and that he had not engaged in substantial gainful activity 
from September 1973 to August 1982.  However, his 
unemployment, or lack of ability to secure or follow 
substantially gainful employment, during that period was 
attributed to a psychiatric disorder and back pain and he was 
not service connected for a psychiatric disorder during that 
time.  In addition, he was found to be permanently and 
totally disabled for VA pension purposes in 1974, and 
assigned a 100 percent evaluation for a non-service-connected 
psychiatric disorder.  Thus, the veteran's inability to 
secure or follow a substantially gainful occupation was only 
partly due to his service-connected back disability, during 
the period prior to February 27, 1997.  However, the evidence 
does not show that his service-connected back disability 
markedly interfered with his employment or required frequent 
periods of hospitalization.  The evidence also shows that the 
veteran was hospitalized for approximately two months in 1984 
for a non-service-connected neuropsychiatric disorder.  
While, during that hospitalization, he was treated for his 
back disability, that hospitalization is not tantamount to 
frequent hospitalizations for purposes of assigning an 
extraschedular rating.  Overall, the evidence is not 
sufficient to warrant consideration under 38 C.F.R. 
§ 3.321(b)(1).

Inasmuch as the veteran did not have sufficient additional 
disability to bring his combined rating to 70 percent prior 
to February 27, 1997, the award of TDIU could not have 
preceded that date, regardless of the status of his 
employment.

With this claim, the law, and not the facts, is dispositive 
of the issue.  Therefore, the appeals must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date prior to February 27, 1997, 
for a grant of TDIU is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



